DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on March 8th, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8th, 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/896,343, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claims 1, 4, 7, and 9-11 were found to have support in both the disclosures as filed.
Claims 5-6 were found to be partially supported by ‘343, wherein a thermosetting resin and/or a ply of lignocellulose impregnated with a resin as a decorative top layer and a thermoplastic/thermosetting resin as the balancing layer are not taught.
Claim 8 is also partially but not fully supported, wherein ‘343 teaches that up to 30 wt% of the magnesium oxide cement comprises magnesium chloride and/or magnesium sulphate, but not magnesium phosphate and that magnesium hydroxide is related to being a form of magnesium oxide.
Claims 2-3 are not at all taught by ‘343, wherein ‘343 is free of any regions and/or zones of increased density [0017].
Therefore, the filing date for claims 1, 4, 7, and 9-11 is May 26th, 2020 and for claims 2-3, 5-6, and 8 is November 18th, 2020.

Claim Objections
Claim 8 is objected to because of the following informalities: magnesium hydroxide is not listed as an option for being present in an amount above 5 wt% [0021], but rather as a form of magnesium oxide.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
The claim is directed to “at least one core layer” but then only references “the core layer” further in the claim and in dependent claims. Is the latter term directed to the “at least one” or is directed to an overall core comprising the at least one core layer?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 is directed to “a density that is homogenous over its entire volume” whereas claims 2-3 seem directed to a density that comprising regions (i.e. not homogeneous).
Claims will be interpreted as if the density is able to remain homogeneous or comprising regions.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, & 8-11 rejected under 35 U.S.C. 102(a)(2) as anticipated by Lingg (WO 2021/123318 A1) (hereinafter “Lingg”) or, in the alternative, claims 1-4 & 6-11 under 35 U.S.C. 103 as obvious over Lingg, optionally in view of Clement et al. (WO 2021/165769 A1) (hereinafter “Clement”).
Regarding claims 1, 6, and 11, Lingg teaches a panel for constructing a floor or wall comprising a support element (core layer) having a first and second opposing surfaces connected by side edges , wherein the support element comprising a mineral binder of magnesium oxide, magnesium chloride, and water (claims 1 and 5) and natural particles such as wood fibers (claims 12-17), the support element comprising a solid, single material (monolayer/homogeneous density) (claims 30 & 33 & pg. 14, lines 18-25) formed upon compression of the mineral binder and cellulosic/wood fibers (pg. 7, line 10 – pg. 9, line 19) and a decorative top layer attached to the first surface, the decorative top layer comprising a stone/ceramic/glass or polymer top layer and may also include a polymer adhesive or impregnated wood intermediate layer (pg. 3, lines 3-7; pg. 19 – pg. 27, line 10).
Furthermore, while an reinforcing layer can be used (non-homogeneous) (pg. 27, lines 13-24), Clement teaches a decorative board comprising a magnesium-based core, wherein at least one of one or more layers comprises an MgO-based matrix and wood fibers in an amount of 65 to 95 vol% or at least 15 wt% up to 90 wt%, preferably 20-30 wt%, embedded in the MgO-based matrix (pg. 3, lines 19-24; pg. 12, line 22 – pg. 13 line 2; pg. 13, lines 15-16; & pg. 24, lines 4-6), and given an approximate density range of the different elements of the mixture (MOC/MOS 1600-1800 kg/m3; fiber 600-900 kg/m3), the combined board would have an estimated calculated combined prima facie obvious density range of 1300-1620 kg/m3 based on the percentages above, wherein the use of separate fibers such as cellulose fibers may increase the flexibility of the obtained board and have it be free of one or more reinforcing glass fiber fabrics (pg. 10, lines 23-25 & pg. 23, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a board not having reinforcing (glass) fabrics/layers embedded therein. One of ordinary skill in the art would have been motivated to provide a more flexible board free from potential weakness (pg. 10, lines 23-25 & pg. 23, lines 22-26).
Regarding claims 2-3, the support element comprises a thickness of 2 to 10 millimeters, most preferably 2 to 4 millimeters (pg. 14, lines 27-34), wherein a region having the same density or a slight variation thereof would inherently overlap with the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Regarding claim 4, the support element more preferably has a density of at least 1300 kg/m3, wherein an example range is 1250-1400 kg/m3 (pg. 14, lines 19-29).
Regarding claims 7-8 and 10, the magnesium oxide comprises by weight preferably 25% to 35% magnesium oxide, 5% to 10% magnesium chloride, and 10% to 20% water in hydrated (crystalline) form, wherein the MgO range is prima facie obvious. The amount of wood fiber is 1 to 60 wt%, preferably 2 to 40 wt% (pg. 15, lines 31-35), wherein the balance amount of cellulose in regard to the preferred ranges as recited above would give 35-60 wt%.
Regarding claim 9, the side edges of the support element comprise a coupling means (pg. 11, line 24 – pg. 14, line 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lingg, as applied to claim 1 above, in view of Clement and optionally De Rick (U.S. Pub. No. 2020/0284049 A1) (hereafter “De Rick”).
Regarding claim 5, Lingg teaches the backing layer to be for example a cork layer, but may be any backing layer known in the prior art.
Clement teaches that a top decorative layer is formed from an impregnated paper as is the counterbalancing (backing) layer (pg. 25, lines 16-18 & pg. 26, lines 1-15).
De Rick teaches a sublayer that is softer than the magnesium oxide board material, which may be formed of a cork or a foamed synthetic (thermoplastic/thermoset) material [0036].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a board having a sublayer that is a known impregnated balancing layer or a soft sublayer of either cork or synthetic foam. One of ordinary skill in the art would have been motivated to look to the art for known and/or equivalent alternatives when necessary.

Claims 1-2, 5-6, & 10-11 rejected under 35 U.S.C. 102(a)(2) as anticipated by Schulte (WO 2020/259736 A1) (hereinafter “WO Schulte”) or, in the alternative, claims 1-11 under 35 U.S.C. 103 as obvious over WO Schulte, optionally in view of Clement et al. (WO 2021/165769 A1) (hereinafter “Clement”).
Regarding claims 1-2, 5-6, 10-11, WO Schulte teaches a compressed carrier plate comprising a homogeneously distributed mix of at least 65 wt% wood or plant material such as chips, fibers, and/or powder and at least 5 wt% MgO (max 35 wt%)  [0012-0014], wherein a wear layer applied to the first surface of the carrier plate, such as one comprising an impregnated paper [0023-0027, 0051] and on an opposing second surface joined by side edges a counter-pull layer is provided, such as one comprising an impregnated fleece/fabric [0038].
Furthermore, while an embedded stabilization layer can be used (non-homogeneous) [0029], Clement teaches a decorative board comprising a magnesium-based core, wherein at least one of one or more layers comprises wood fibers 65 to 95 vol% (~30-90 wt%), preferably 20-30 wt%, embedded in an MgO-based matrix (pg. 3, lines 19-24; pg. 12, line 22 – pg. 13 line 2; pg. 13, lines 15-16; & pg. 24, lines 4-6), and given the density of the different portions (MOC/MOS 1600-1800 kg/m3; fiber 600-900 kg/m3) of the combined board would have a preferred calculated combined prima facie obvious density range of 1300-1620 kg/m3, wherein the use of separate fibers such as cellulose fibers may increase the flexibility of the obtained board and have it be free of one or more reinforcing glass fiber fabrics (pg. 10, lines 23-25 & pg. 23, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a board not having reinforcing (glass) fabrics/layers embedded therein. One of ordinary skill in the art would have been motivated to provide a more flexible board free from potential weakness (pg. 10, lines 23-25 & pg. 23, lines 22-26).
Regarding claim 4, the density of the carrier plate is between 700 and 1800 kg/m3, particularly 900-1400 kg/m3 [0030].
Regarding claims 7-8, the above recited range for the MgO is prima facie overlapping with the claimed range. It is also taught that MgCl2 can be included [0019], wherein it is well-known in the art to provide magnesium chloride in a ratio with magnesium oxide, wherein an amount of at least 5 wt% would have been within the skill of one of ordinary skill in the art.
Regarding claim 9, the core side edges comprise a coupling means, such as a tongue and groove click system [0003, 0036, 0064].

Claims 1-3 & 9-11 rejected under 35 U.S.C. 102(a)(1) as anticipated by Chu et al. (U.S. Pub. No. 2016/0159032 A1) (hereinafter “Chu”).
Regarding claims 1 and 10-11, Chu teaches a composite board used as a building material such as interior walls, floors, and roofs [0003, 0020] comprising a base layer having first and second opposing surfaces joined by side edges, the base layer comprising a mixture of magnesium oxide, wherein the new and recycled MgO has a combined amount of at least 14 wt%; fibrous chips, such as wood and bamboo in an amount of at least 40%; and chemical additive dissolved in an aqueous solution [0020-0022], wherein the board does not contain reinforcing glass fabric, magnesium chloride, or perlite [0014], wherein the mixture is spread evenly and pressed (homogeneous density) [0022], followed by the lamination of a cover layer [0044].
Regarding claims 2-3, the support element may comprise a thickness of 10-18 mm [0020], wherein a region having the same density or a slight variation thereof could overlap with the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 9, the side edges form mating elements [0048].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chu, as applied to claim 1 above.
Regarding claim 7, the range as set forth above for the MgO prima facie overlaps the claimed range.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, as applied to claim 1 above, in view of De Rick (U.S. Pub. No. 2020/0284049 A1) (hereafter “De Rick”).
Regarding claims 5-6, Chu teaches a decorative cover layer as possibly comprising a linoleum or wood [0020], but does not teach the claimed materials or a balancing layer as claimed.
De Rick teaches a magnesium oxide based board comprising a decorative top layer, wherein according to a first possibility the top layer is a plastic (thermoplastic/thermosetting) foil or an impregnated paper sheet [0031], a second possibility is direct printing, a third possibility is a wood veneer, and the forth possibility being a linoleum, cork, stone veneer, or ceramics layer, wherein thinner layers may also have a polymer-based wear layer [0031-0035]. De Rick also teaches a sublayer that is softer than the magnesium oxide board material, which may be formed of a cork or a foamed synthetic (thermoplastic/thermoset) material [0036].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a board as having a decorative top layer and/or sublayer (balancing layer) as claimed. One of ordinary skill in the art would have been motivated to use known equivalents and a softer bottom layer [0036].

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glejzer et al. (RU 2014307 C1) (hereinafter “Glejzer”), as evidenced by  Verth et al. (U.S. Patent No. 3,788,870), in view of Lyakhovich (SU 1746873 A3) (hereinafter “Lyakhovich”), wherein claims 5 and 9 are further in view of Fang (CN 106242489 A) and Schulte (U.S. Pub. 2016/0375674 A1) (hereinafter “US Schulte”).
Regarding claims 1, 4, 7-8, and 10-11, Glejzer teaches a building structure/part/product comprising a caustic magnesite (magnesium oxide) at 20-40 wt%, solution of magnesium chloride at 10-40 wt% (which would react to form the hydrate crystal of the prior art as recited in Glejzer), wood filler comprising wood particles at 30-60 wt%, wherein the wood particles comprise a size not greater than 6 mm, and waste of chemically enriched magnesite 5 to 20 wt%, wherein the density of the structures formed by extrusion pressing (inherently homogenously mixed/constant density) at 20 MPa is greater than those of the prior art in the range of 760-1100, with samples falling in the range of 1140-1460 kg/m3 [Tables 1-3], a specific example comprising MgO at 31 wt% (including both the MgO and MgO of the waste), wood filler at 55 wt%, and a density of 1330 kg/m3 [Tables 1-3], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. Verth evidences that a pressed xylolite-mass product comprises a magnesium oxide and wood filler-based formed as building board/sheet usable as a self-supporting wall or other facing material (col. 1, lines 14-20), wherein boards/sheets inherently have a first and second opposing surfaces joined by side edges.
Further regarding claim 1 and regarding claim 6, Glejzer does not teach a decorative top layer attached to a first surface of the xylolite mass-based material formed by Glejzer.
Lyakhovich teaches a decorative cladding for interior and/or exterior base slab such as xylolite, wherein the cladding comprises decorated impregnated paper bonded to the first surface of a base material.
It would have been obvious to one of ordinary skill in the art at the time of invention to bond a decorative layer to a xylolite-mass base. One of ordinary skill in the art would have been motivated to provide better protection and add aesthetic appeal.
Regarding claim 5, a balance layer on the second surface is not taught.
Fang teaches a building material having a magnesia board as a base [0004-0005], wherein a decorative surface layer of impregnated (melamine) paper is provided to the first surface and a balance paper is provided to the second surface [0013].
US Schulte teaches a balancing layer for a decorative layer surfaced magnesium oxide board, wherein the balancing layer is a resin film or resin impregnated paper and is provided to compensate tension [0043].
It would have been obvious to one of ordinary skill in the art at the time of invention to also form a balance layer on a surface of the magnesia base opposing the decorative surface. One of ordinary skill in the art would have been motivated to counter tensions arising during manufacturing and after [0043].
Regarding claim 9, the base is not shown to have side edges comprising a coupling elements.
US Schulte teaches that common building panels, such as floor, wall, and ceiling panels have a three-layer construction (surface layer/core/backing layer) and a groove and tongue click system, which is applied to the side edges of the magnesium oxide base/core [0004, 0044].

Claims 1-3, 6-8, & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broeker et al. (DE 2451667 A1) (hereinafter “Broeker”) in view of Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”).
Regarding claims 1, 7-8, and 10-11, Broeker teaches a building board/panel/plate inherently having first and second opposing surfaces joined by side edges, improved over resin and cement based binders [0001-0005], the board comprising a mixture of magnesia (MgO) and magnesium sulfate or chloride mixed with chips from lignocellulosic material having enough water such that the mixture is spreadable and then pressed at a pressure of 0.7 to 10 N/mm2 (MPa) (homogeneous density) [0006-0009], wherein an example comprises 800 g of pine shavings/chips (~27 wt%), 1200 g of MgO (~40 wt%), 127.5 g of MgSO4 (150 g/L of 850 mL of H2O) (~5 wt%), wherein a third example comprises ~37 wt% wood  and ~37 wt% MgO [0010-0012].
Further regarding claim 1 and regarding claim 6, a decorative top layer bonded to the first surface is not taught.
Guangwen teaches a magnesium oxychloride cement usable as a building material such as wall, ceiling, or floor panel [0022-0023], wherein the magnesium oxide is mixed with a plant fiber, such as wood shavings, comprising a length of 0.5 to 15 mm [0010], wherein the board has many good/beneficial properties and may under secondary processing such as being painted or covered in plastic (thermoplastic/thermoset) and/or decorated with decorative paper or thin wood veneer [0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a decorative top layer as claimed. One of ordinary skill in the art would have been motivated to adapt a magnesium oxide based board for decorative purposes when used as a building material [0022].
Regarding claims 2-3, the board comprises an example thickness of 1.0 cm (10 mm) [0020], wherein a region likely extending from a pressing surface having the same density or a slight variation thereof could overlap with the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Broeker in view of Guangwen, as applied to claim 1 above, further in view of Clarke (U.S. Patent No. 3,245,867) (hereinafter “Clarke”) and optionally Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).
Regarding claim 4, Broeker demonstrates examples 1-3 and being formed to have densities of 1000-1100 kg/m3 and formed at pressures of 1.6-1.7 N/mm2 [0010-0012]. While an overall forming pressure range of 0.7 to 10 N/mm2 (MPa) is taught [0007], a board density falling within the claimed range are not taught.
Clarke teaches a mixture of magnesium oxide, magnesium chloride/sulfate, and wood particles which are pressed, wherein for higher desired densities a higher initial pressure is employed (col. 3, lines 29-39).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to form densities higher than 1100 kg/m3 using the same mixtures as set forth above and using the entire range of pressures (greater than 1.6-1.7 MPa) as desired/required.
In the event that the claimed  range(s) are not motivated:
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the density of a core layer is 0.9 to 1.4 g/cm3 (900-1400 kg/m3) [Table 2].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein the core has a density of between 1000 and 2000 kg/m3, preferably between 1200 kg/m3 and 1700 kg/m3, wherein a larger density may provide a larger rigidity to the core [0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a core board density within or near the claimed range. One of ordinary skill in the art would have been motivated to look to the art for beneficial density ranges to target with the given forming pressure range.

Claims 5-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Broeker in view of Guangwen, as applied to claim 1 above, further in view of Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).
Regarding claims 5-6, in the event that a decorative top layer as claimed is not taught and a balancing layer as claimed is not taught.
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the decorative layer as comprising a plastic foil or being a melamine impregnated fibrous material and a backing layer comprising plastic or paper or wood also being impregnated [0009-0013, 0050].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein an upper layer may comprise a polymer based layer or impregnated paper/wood layer [0060-0063] and a lower layer may comprise a backing layer that impacts balancing properties and/or the stability of the panel [0043] and may comprise a polymer-based layer and/or impregnated paper/wood layer [0049-0050].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for suitable decorative top/bottom plastic OR impregnated papers/woods.
Regarding claim 9, the side edges comprising a coupling element is not taught.
Cauwenberge teaches the core layer comprises integral groove and tongue arrangement so that mutual “click” interlocking with adjacent panels is possible [0004, 0006, 0017, 0043-0044].
	OR
Boo teaches a locking strip/element formed integrally in the mineral-based core layer of the panel [0008-0010, 0019-0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an integral locking system with the side edges of the core layer. One of ordinary skill in the art would have been motivated to lock adjacent panels together.

Claims 1-3, 6-8, & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al. (SU 1143725 A1) (hereinafter “Leonov”) in view of Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”).
Regarding claims 1, 7-8, and 10-11, Leonov teaches a building board inherently having opposing first and second surfaces connected by side edges as comprising a high density (over 1050 kg/m3) comprising a mixture of wood shavings/chips, magnesia (MgO), and magnesium chloride in a weight ratio of 100:80:70 (MgO: 32%; MgCl2: 28%; wood shavings/chips: 40%) and pressed to a thickness of 12 mm and a density from 1050-1100 kg/m3 at an initial pressure of 3-4.5 MPa (Table 3).
Further regarding claim 1 and regarding claim 6, a decorative top layer bonded to the first surface is not taught.
Guangwen teaches a magnesium oxychloride cement usable as a building material such as wall, ceiling, or floor panel [0022-0023], wherein the magnesium oxide is mixed with a plant fiber, such as wood shavings, comprising a length of 0.5 to 15 mm [0010], wherein the board has many good/beneficial properties and may under secondary processing such as being painted or covered in plastic (thermoplastic/thermoset) and/or decorated with decorative paper or thin wood veneer [0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a decorative top layer as claimed. One of ordinary skill in the art would have been motivated to adapt a magnesium oxide based board for decorative purposes when used as a building material [0022].
Regarding claims 2-3, the board comprises an example thickness of 12 mm, wherein a region likely extending from a pressing surface having the same density or a slight variation thereof could overlap with the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leonov in view of Guangwen, as applied to claim 1 above, further in view of Clarke (U.S. Patent No. 3,245,867) (hereinafter “Clarke”) and optionally Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).
Regarding claim 4, Leonov teaches a usable board density from 1050-1100 kg/m3 at an initial pressure of 3-4.5 MPa, wherein densities directly correlate to the pressures at decreasing ratio (830/2.0 > 1112/5.0) demonstrating a substantially logarithmic relationship, but a density within the claimed range was not taught. This data was graphed and the equation: y (kg/m3) = ln(MPa) + 652.01 was developed and estimated to have an R2 value of 0.95.
Clarke teaches a mixture of magnesium oxide, magnesium chloride/sulfate, and wood particles which are pressed, wherein for higher desired densities a higher initial pressure is employed (col. 3, lines 29-39).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to try forming densities higher than 1100 kg/m3, wherein an estimated extrapolated density value within the claimed range that would be well within the scope of the prior art.
In the event that the claimed density range(s) are not motivated:
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the density of a core layer is 0.9 to 1.4 g/cm3 (900-1400 kg/m3) [Table 2].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein the core has a density of between 1000 and 2000 kg/m3, preferably between 1200 kg/m3 and 1700 kg/m3, wherein a larger density may provide a larger rigidity to the core [0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a core board density within or near the claimed range, wherein an initial estimated pressure is in a range from about 2.3 to 11.9 MPa (Cauwenberge) or about 6.1 MPa to 32.1 MPa (Boo). One of ordinary skill in the art would have been motivated to look to the art for beneficial density ranges to target with an estimated forming pressure range.

Claims 5-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov in view of Guangwen, as applied to claim 1 above, further in view of Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).
Regarding claims 5-6, in the event that a decorative top layer as claimed is not taught and a balancing layer as claimed is not taught.
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the decorative layer as comprising a plastic foil or being a melamine impregnated fibrous material and a backing layer comprising plastic or paper or wood also being impregnated [0009-0013, 0050].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein an upper layer may comprise a polymer based layer or impregnated paper/wood layer [0060-0063] and a lower layer may comprise a backing layer that impacts balancing properties and/or the stability of the panel [0043] and may comprise a polymer-based layer and/or impregnated paper/wood layer [0049-0050].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for suitable decorative top/bottom plastic OR impregnated papers/woods.
Regarding claim 9, the side edges comprising a coupling element is not taught.
Cauwenberge teaches the core layer comprises integral groove and tongue arrangement so that mutual “click” interlocking with adjacent panels is possible [0004, 0006, 0017, 0043-0044].
	OR
Boo teaches a locking strip/element formed integrally in the mineral-based core layer of the panel [0008-0010, 0019-0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an integral locking system with the side edges of the core layer. One of ordinary skill in the art would have been motivated to lock adjacent panels together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Elmendorf (U.S. Pub. No. 2,697,677) teaches a wall board comprising a matrix of cement, such as magnesite cement, and wood strands embedded therein, wherein the wood strands are an improvement over sawdust/wood powder, and wherein the mixture is compressed under pressure such that a uniform density is obtained, with some variation in density being tolerated .
Beart et al. (WO 2018/234561 A1) teach a panel comprising a core and surface crust layers, wherein the difference in density is not greater than 8-12%.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 3rd, 2022